UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6260


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYANT EVERETT PLANTER, a/k/a B.P.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00168-MSD-FBS-1)


Submitted:   June 7, 2012                 Decided:   June 13, 2012


Before DUNCAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryant Everett Planter, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bryant   Everett     Planter      appeals    the   district    court’s

order denying his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

conclude that Planter is not eligible for a sentencing reduction

because   Amendment      750   to    the    Sentencing      Guidelines      does    not

lower his Guidelines range. *              See § 3582(c)(2); U.S. Sentencing

Guidelines Manual (“USSG”) § 1B1.10; USSG App. C, Amendment 750

(effective Nov. 1, 2011).              Accordingly, we affirm the district

court’s judgment.         We dispense with oral argument because the

facts    and    legal   contentions        are   adequately       presented    in   the

materials      before    the   court    and      argument    would    not     aid   the

decisional process.

                                                                              AFFIRMED




     *
       To the extent Planter’s motion challenged the factual
basis for his conviction and sentence, such claims are not
properly raised in a § 3582 motion.     See United States v.
Stewart, 595 F.3d 197, 201 (4th Cir. 2010) (noting that § 3582
proceeding is “not considered a full resentencing by the
court”).



                                            2